Citation Nr: 1717553	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for lumbar spine degenerative joint disease (previously shown as lower back pain and scoliosis under DC 5237).



REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney at Law



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2014, the Veteran withdrew his request for a hearing before the Board.  See 38 C.F.R § 20.704 (e) (2016).

In January 2016, the Board reopened the Veteran's claim for service connection for a low back disorder (which had previously been denied by an April 1973 rating decision of the RO) and remanded the claim for further evidentiary development.  The Board also remanded for further evidentiary development the issues of service connection for a right lower extremity disorder, to include as secondary to a low back disorder, and for a psychiatric disorder, to include as secondary to service-connected disabilities.  In June 2016, the RO granted entitlement to service connection for unspecified depressive disorder with anxious distress (20 percent disability rating assigned) and for right-sided chronic pyriformis syndrome (10 percent disability rating assigned).  In July 2016, the Veteran filed an NOD with respect to the ratings assigned by the rating decision of June 2016 for service connection for right-sided chronic pyriformis syndrome and for unspecified depressive disorder with anxious distress.  The Veteran must perfect this appeal with the timely submission of a substantive appeal.  

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The preponderance of the competent evidence of record demonstrates that the Veteran did not have a low back disorder which was incurred in or aggravated by active duty service on a direct basis.  

2.  Degenerative arthritis of the lumbosacral spine did not manifest during service or within the one-year presumptive period following service and is not attributable to service.


CONCLUSION OF LAW

Degenerative arthritis of the lumbosacral spine was not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by a letter of October 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, and statements of the Veteran.  The Veteran underwent VA examinations for his back in February 2010 and May 2016.  Because the February 2010 examination report did not discuss whether the Veteran's curvature of the lumbar spine was a congenital defect or disease or whether there was any superimposed disease or injury or aggravation, the Board remanded for an additional VA examination and medical opinion.  See January 2016 remand.  The May 2016 examination report reflects that the examiner examined the Veteran, reviewed his medical history and claims folder, and documented his current medical conditions.  The examination report is adequate for purposes of this appeal.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Furthermore, the RO substantially complied with the Board's remand instructions of January 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the RO sought to secure complete, up-to-date VA and private treatment records, the Veteran was scheduled for a VA medical examination, the Veteran's low back claim was readjudicated, and a supplemental statement of the case (SSOC) was issued in June 2016.


Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing the required nexus or linkage between a current disability and service.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Furthermore, the presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See 38 C.F.R. §§ 3.303(c), 3.306 (2015); VA General Counsel Prec. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  Although service connection cannot be granted for a congenital or developmental defect, service connection may be warranted for superimposed disease or injury that occurs during service.  See VAOPGCPREC 82-90.

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).


Service connection for low back disability

The Veteran has degenerative disc disease of the lumbar spine.  See June 2009 VA treatment record; February 2010 VA examination report; June 2010 VA treatment record.

The Veteran's September 1970 entrance examination report shows that the Veteran checked "yes" when asked on the form whether he had any past or current back trouble.  The examiner noted "back ache, occasional, mild, non-specific N. D." and "auto accident June 1970 sprain back, recovered N. S. N. D."  Upon clinical evaluation, the Veteran was noted to have "slight left [illegible] scoliosis N.D."  See entrance examination report of September 1970.

The Veteran asserts that his lower back disorder had its onset in the spring of 1971 when he was injured while doing training exercises in a "duck walking" position.     See Veteran's claim of August 2009; Veteran's statement of October 2009.  Service treatment records reflect that he was treated for lower back pain during service in February 1971, and the diagnosis was a chronic lower back strain.  His x-rays were normal, there was no radicular pain, and he had full range of motion.  There was no scoliosis found.  See February 1971 service treatment record.  In July 1971, the Veteran was seen for a dull ache in the "left buttocks area," and the impression was muscle spasm.  It was also noted that the Veteran's left leg was one-half inch to one inch shorter than his right leg.  See service treatment record of July 1971.  Further complaints of low back pain, and continued diagnoses of lower back strain are noted in service treatment records of March 1971 and April 1971.  X-rays taken in April 1971 were negative.  The Veteran's exit examination of November 1972 revealed that clinical evaluation of the spine and musculoskeletal system was normal.  The Veteran reported no back symptoms at that time.

Post-service, the Veteran underwent a VA orthopedic examination in March 1973.  He complained of lower back pain on the left side that he said was a continuation of the first sharp pains in his left lower back during basic training in 1971 while jumping.  Muscular development in the lower extremities was normal.  There was no evidence of any sensory deficit.  X-rays of the lumbar spine in March 2013 showed "a mild scoliosis with convexity towards the left."  The amount of scoliosis was considered "sufficient to cause symptoms."  There was no evidence of fracture, the disc spaces were well-maintained, and no bony abnormalities were seen.  The diagnosis was "thoracolumbar scoliosis, developmental."  See VA examination of March 1973.

A private treatment record of September 2003 references x-rays showing "degenerative change at L5-S1 with joint space narrowing and sclerotic endplate changes."  At that time the Veteran complained of left hip pain radiating to his left thigh and leg.  The assessment was that the Veteran's "symptoms seem most consistent with a pyriformis and gluteal strain pushing down on the sciatic nerve giving the radiculopathy."  See September 2003 private treatment record.

Imaging of June 2009 notes an impression of degenerative disk disease at L4-L5 and L5-S1 and 4 mm retrolisthesis of L4 on L5.  See VA treatment record of June 2009.

In October 2009, a VA physical therapist documented her impression that, in light of the Veteran's in-service injury, history of symptoms, and current symptoms, the Veteran's "current c/o's certainly could be related to injury in training described."  See VA treatment record of October 2009.  The Veteran reports that the physical therapist told him that, based on his x-rays, thoracolumbar scoliosis was not evident.  See Veteran's statement of October 2009.

The Veteran underwent a VA examination in February 2010.  On the basis of imaging of June 2009, the examiner noted "a very mild left-sided curvature in the lumbar spine" and "some very mild degenerative changes noted at L3 through S1."  The medical impression was mild degenerative joint disease of the lumbar spine.  The examination did "not demonstrate any significant scoliosis," although there was a "mild curvature noted to the left."  The examiner offered a negative nexus opinion as to whether the Veteran's current degenerative joint disease was at least as likely as not related to the in-service back strain.  The rationale was that the in-service injury was not characterized by fractures, dislocations, or other significant injury.  In the examiner's opinion, the Veteran's degenerative disc disease is related to "the natural process of the condition or his mild curvature, which has been present."  See February 2010 VA examination report.

Because the February 2010 examination report did not discuss whether the Veteran's curvature of the lumbar spine was a congenital defect or disease or whether there was any superimposed disease or injury or aggravation, the Board remanded for an additional VA examination and medical opinion, which was provided in May 2016.

No curvature of the spine was noted by an MRI of June 2010.  Mild degenerative changes in the lower lumbar spine were shown.  See June 2010 VA treatment record.   The finding from imaging of September 2010 was: "Minimal left convex scoliosis seen.  4 mm retrolisthesis of L4 on L5 which remains unchanged in flexion and extension. Remainder of the examination is stable."  See VA treatment record of September 2010.

A VA orthopedic surgery consult of February 2011 determined that the Veteran had a chronic piriformis syndrome, described as a deep-hip rotator type of myofascial pain that, when more severe, can also cause sciatic symptoms due to the proximity to the sciatic nerve.  See VA treatment record of February 2011.

The Veteran underwent a VA medical examination in May 2016.  The examiner offered a negative nexus opinion as to the Veteran's degenerative arthritis of the spine, which was determined to be likely age-related.  The arthritis was considered to be "not clinically significant currently given the normal range of motion and lack of symptoms associated with it."  The basis for finding no nexus to service was that "there was no specific injury that would have caused the Veteran to develop his current lumbar arthritis."  In the examiner's opinion, the Veteran's symptoms are caused by a chronic right piriformis syndrome that is likely related to his in-service complaints.  See May 2016 VA examination report for back conditions.

In the May 2016 report as to the Veteran's back, the VA examiner referenced a separate disability benefits questionnaire relating to the hip and thigh, in which the Veteran's disability was explained as follows: "Given that the Veteran initially complained of pain in the right buttock, or 'ischial area', while in active duty, has continued to have it since that time, and has consistently had physical exams consistent with diagnosis of chronic right piriformis syndrome, it is at least as likely as not that the chronic right piriformis syndrome condition was incurred in or caused by the claimed in-service injury."  The examiner noted that piriformis syndrome describes pain in the buttocks that may be related to lower back pain/pathology with radiculopathy and sciatica, or may be due to the pyriformis muscle itself, that it can be very difficult to differentiate the two diagnoses clinically, and there may even be overlap.  In the examiner's opinion, it is unlikely that the Veteran's complaints are due to lower back pathology with radiculopathy, but rather are due to piriformis syndrome.  The rationale was that the Veteran does not complain of lower back pain, that he does not currently have any back pain upon examination, and that specialists in neurosurgery and orthopedics had, upon examination, found his symptoms to be from pyriformis syndrome.  See May 2016 VA examination for hip and thigh conditions.

The May 2016 VA examiner found "no evidence of any congenital defect or congenital disease of the veteran's lumbar spine (or hip either)."  While acknowledging the service treatment records and x-rays suggesting some minimal to mild scoliosis, the examiner pointed out that more recent x-rays showed good alignment of the spine and that "the most sensitive test, the MRI of his lumbar spine from 2010, showed normal curvature of the spine with no evidence of scoliosis."  See May 2016 VA examination report for back conditions.

The Veteran, as a layperson, is competent to report his experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran states, "I have been experiencing back pain for the last 35 years, [and] none of the doctors I have seen ever mentioned thoracolumbar scoliosis."  See Veteran's statement of October 2009.  He further states that "there is no sign [of scoliosis] now."  See notice of disagreement of June 2010.  He has also clarified, "I would like to specify that my [low back] condition is really located in my right hip and right buttocks area."  See Veteran's statement of August 2010.  He reports that the pain in his back is "where the hip and leg bone meet."  See notice of disagreement of June 2010.

Scoliosis was noted on the Veteran's September 1970 entrance examination, a VA examination report of March 1973, and a VA treatment record of September 2010.  Scoliosis was not found, however, in a February 1971 service treatment record, the exit examination report of November 1972, and the VA examination report of May 2016.  A preponderance of the evidence is against finding that the Veteran has scoliosis.  In so finding, the Board assigns significant probative weight to the opinion of the May 2016 VA examiner, who reviewed all the medical evidence to date to reach the conclusion that any curvature noted in the past amounts to neither a disease nor a defect and is not the cause of the Veteran's symptoms.  The May 2016 VA examiner has attributed the Veteran's back symptoms not to scoliosis or to the Veteran's degenerative disc disease, but rather to the chronic pyriformis syndrome for which the Veteran is service-connected.  See rating decision of June 2016.  As the Veteran does not have scoliosis, it is not necessary to determine whether any scoliosis is a congenital defect or congenital disease, whether a disease or injury during service was superimposed on a congenital defect, or whether any congenital disease noted on the Veteran's entrance examination was permanently aggravated beyond its natural course by military service.

The Board has the discretion to conclude that a disorder at issue is not one within the ordinary experience and knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  While the Veteran is competent to report his past and current symptoms of back pain, the Veteran is not competent to associate his currently diagnosed degenerative changes of the lumbosacral spine to the back strain noted in his service treatment records.  This is not a situation in which a directly observable cause-and-effect relationship is being reported, and the causes of degenerative arthritis are not so well-known that a layperson may be expected to know them.  Arthritis of the lumbosacral spine is not a medical issue within the competence of the Veteran as a layperson, he is not reporting a contemporaneous medical diagnosis, and his lay testimony is not describing symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Recognizing the limits of non-expert competence, VA law provides for an impartial medical expert when the evidence indicates that a disability may be related to some incident of service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The competent opinion of the VA medical examiner of May 2016 is negative as to whether the Veteran's degenerative disc disease is related to service.  The back strain that the Veteran experienced during service was not found to be at least as likely as not the cause of his degenerative disc disease.  There is no positive medical opinion of record.  The opinion expressed by the VA physical therapist in October 2009 (that the Veteran's current symptoms "certainly could be related" to service) is not sufficiently definite to amount to a positive nexus opinion with respect to degenerative disc disease.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The opinion of the May 2016 VA examiner, being based upon a thorough examination of the Veteran and an analysis of the Veteran's relevant history, is given considerable weight in this case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Veteran has not submitted a medical opinion that contradicts the VA examiner's opinion.

The Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  Arthritis is listed as a chronic disease in 38 U.S.C.A. § 1101 and 38 C.F.R.
§ 3.309(a).  The Board finds that, under the facts of this case, the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  There was no manifestation of arthritis of the lumbar spine during service or during the one-year presumptive period after the Veteran's separation from service.  Examination of the Veteran's back upon separation from service in 1970 was normal.  There is no indication in the record that the Veteran had arthritis of the spine until many years after service.  The Veteran is not competent to diagnose such a disorder.  See 38 C.F.R. § 3.303(b) (2015).  

Based on the foregoing, a preponderance of the competent evidence is against finding that the Veteran's degenerative disc disease of the lumbar spine manifested during service or is related to service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable here, because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014).



ORDER

Entitlement to service connection for lumbar spine degenerative joint disease is denied.




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


